Citation Nr: 1455871	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted.

2. Entitlement to service connection for bilateral pes planus with hammertoe deformities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to June 1992, and from March 2003 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2009 statement, which the RO accepted as a substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in August 2014, he indicated that he instead desired a Board hearing by video-conference.  In a September 2014 letter, the RO informed the Veteran that his hearing had been scheduled for October 7, 2014.  However, a review of the Veterans Appeals Control and Locator System (VACOLS) reveals that the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The Board notes that additional evidence, consisting of updated VA treatment records, private treatment records, and Social Security Administration (SSA) records, has been associated with the record since the agency of original jurisdiction (AOJ) last considered the Veteran's claims in the October 2009 statement of the case, and he has not waived AOJ consideration of such evidence.  However, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of his case at this time as such evidence is either duplicative, i.e., continuing to show only current diagnoses of sleep apnea and bilateral pes planus with hammertoe deformities, or irrelevant to the instant matters.

The reopened claim of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. In a rating decision issued in May 2007, the RO denied entitlement to service connection for sleep apnea; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.

2. Evidence added to the record since the final May 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

3.  Bilateral pes planus with hammertoe deformities is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3. The criteria for service connection for bilateral pes planus with hammertoe deformities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to such issue.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's claim for service connection for bilateral pes planus with hammertoe deformities, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008, sent prior to the initial unfavorable decision issued in March 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's STRs, post-service VA and private treatment records, and SSA records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.     

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for his bilateral pes planus with hammertoe deformities; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that such disorder had its onset during service and no indication that such is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed in a general manner that his bilateral pes planus with hammertoe deformities is related to service.  He has provided no details with regard to the timing of the onset of such disorder, or the alleged in-service injury, event, or illness that caused such disorder.  Moreover, as explained in more detail below, the Veteran's STRs are silent as to any diagnosis, complaint, or treatment for pes planus or hammertoe deformities while in service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II. Analysis

A. New and Material Evidence for Service Connection for Sleep Apnea

The Veteran's original claim for service connection for sleep apnea was denied in a rating decision issued in May 2007.  At such time, the RO considered the Veteran's STRs, Dublin VA Medical Center (VAMC) treatment notes, private treatment notes, and a February 2007 VA general medical examination.  The RO denied the Veteran's claim on the basis that this condition neither occurred in nor was caused by service as his STRs were negative for any treatment or diagnosis of this condition, no chronic condition was shown at separation, and there was no medical evidence that such was related to his military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In a May 2007 letter, the Veteran was advised of the May 2007 denial and his appellate rights.  However, the Veteran did not initial an appeal of such decision by filing a notice of disagreement.  Furthermore, no further communication regarding his claim of entitlement to service connection for sleep apnea was received until June 2008, when VA received his application to reopen such claim. Therefore, the March 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b) and (c).  38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for sleep apnea was received prior to the expiration of the appeal period stemming from the May 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Furthermore, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In this case, because additional STRs or personnel records were not received following the original denial of the sleep apnea claim in May 2007, 38 C.F.R. § 3.156(c) is not applicable. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence received since the May 2007 rating decision consists of Veteran's statements, various other lay statements to include statements from the Veteran's friends and mother, May 2008 sleep study results from Sleep Solutions,  post-service VA and private treatment records, and SSA records.  As relevant, the May 2008 sleep study reflects a diagnosis of mild obstructive sleep apnea syndrome.  Furthermore, the lay statements note that the Veteran did not have any sleeping problems prior to service, and that, while in service, he was observed as having snoring problems, choking, and gasping for air.  

The Board notes that these lay statements are considered competent as they concern lay observable symptoms of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Furthermore, for purposes of reopening his claim, the Veteran's and other lay statements are presumed credible.  See Justus, supra.
     
The Board finds that such newly received evidence provides a basis for reopening the claim for service connection for sleep apnea.  In this regard, the evidence is "new" because it was not before the RO at the time of the May 2007 rating decision, and is not duplicative or cumulative of evidence previously of record as it shows a diagnosis of sleep apnea and a suggestion of a relationship to service.  In this regard, the May 2007 decision denied service connection for sleep apnea on the basis that there was no relationship between such disorder and service.  Although the rating decision seems to suggest that the Veteran already had the diagnosis of sleep apnea during the May 2007 decision, the evidence of record does not indicate that the Veteran was diagnosed with sleep apnea prior to May 2008.  The newly received evidence reveals that the Veteran has a diagnosis of sleep apnea that may have had its onset in, or otherwise may be related to, service.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's service connection claim as various lay statements suggest that the Veteran had sleeping problems during service, when he was snoring and gasping for air.  As there is no medical opinion on this issue in the record, this new and material evidence also triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Consequently, as new and material evidence has been received, the Veteran's claim of entitlement to service connection for sleep apnea is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection for Bilateral Pes Planus with Hammertoe Deformities 

The Veteran claims that he currently has bilateral pes planus and hammertoe deformities as a result of his military service, although he does not specifically describe the injury, event, or illness in service caused such disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.    

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology may only be applied in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Veteran does not have a current diagnosis of a chronic disease as defined by VA, service connection cannot be established on a presumptive basis, to include by way of continuity of symptomatology.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs are silent as to a diagnosis, complaint, or treatment for pes planus, hammertoe deformities, or any other foot disorder.  In this regard, a February 1989 report of medical examination noted that the Veteran's feet were normal, without any abnormalities.  Furthermore, a December 1992 report of medical examination also showed normal feet.  In an August 2002 report of medical history, the Veteran denied having any problems with his feet.  The August 2002 medical examination showed normal feet and normal arch.  A March 2006 report of medical examination also revealed normal feet and normal arch, without any problems.  

Post-service records include a July 2008 Dublin VAMC podiatry note, which reflects a diagnosis of bilateral pes planus and with hammertoe deformity.  Neither the treatment note, nor any subsequent medical records, provides an etiological opinion with regard to the Veteran's bilateral foot disorder.

In light of the evidence above, the Board concludes that service connection for bilateral pes planus with hammertoe deformities is not warranted.  Although the Veteran has a diagnosis of pes planus with hammertoe deformities, fulfilling the first requirement of service connection, there is no evidence of an in-service event, injury, or illness.  In this regard, as explained before, the Veteran's STRs are silent as to a diagnosis or complaint of a bilateral foot disorder in service.  On the contrary, the medical evidence in service revealed that the Veteran had normal feet with normal arches.  Furthermore, while in service, he denied having any problems with his feet.  Therefore, because there is no in-service event, injury, or illness, the second element of service connection is not met, and thus, the Veteran's claim must fail.

For the sake of completeness, the Board also notes that there also is no competent, probative evidence or opinion of record which suggests that there is a nexus between any incident in service and the Veteran's claimed disorder, which was diagnosed after service.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  

In reaching this conclusion, the Board has considered the lay statements of record.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.  

The Board notes that there is no lay evidence to suggest that the Veteran's bilateral foot disorder is related to service.  In this respect, the Veteran has only claimed in a general manner that his bilateral pes planus with hammertoe deformities is related to service.  He has provided no details with regard to the timing of the onset of such disorder, or the alleged in-service injury, event, or illness that caused such disorder.  Moreover, he is not competent, as a lay person, so offer an etiological opinion regarding bilateral pes planus and hammertoe deformities.  Specifically, the question of causation, or the relationship between the Veteran's military service and his current bilateral foot disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, it requires knowledge of the foot and toes, and the impact that any alleged trauma or overuse has on such structures.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords the Veteran's general statements suggesting that service connection for bilateral pes planus and hammertoe deformities is warranted no probative weight.

The Board notes that, in an October 2009 statement, the Veteran's mother stated that the Veteran suffered from toenail fungus; however, such disorder is not encompassed in the current claim before the Board.  In this regard, the instant claim contemplates structural deformities of the feet, to include flattened arches and hammertoes, while toenail fungus is a skin disorder.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Moreover, the Veteran was advised in the March 2009 rating decision that such allegation is not for consideration in the instant matter as his mother is not a proper claimant and cannot initiate a claim on his behalf.  If he would like to file a claim for such disorder, he should so inform the RO.

Therefore, the Board finds that bilateral pes planus with hammertoe deformities is not shown to be causally or etiologically related to any disease, injury, or incident in service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; the appeal is granted to this extent only.

Service connection for pes planus with hammertoe deformities is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for sleep apnea so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his sleep apnea began during service and has continued since.  As stated previously, the Veteran was diagnosed with sleep apnea in May 2008.  Moreover, although the Veteran's STRs are silent as to complaints, diagnosis, and treatment for sleep apnea, competent lay testimony establishes that the Veteran was snoring and gasping for air during his sleep while in service.  In this regard, the Board notes that the Veteran's friends are competent to state what they experienced during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of his sleep apnea, he must be provided such an examination on remand.  

The Board further observes that the Veteran receives treatment from the Dublin VAMC.  The record indicates that, the most recent treatment record is dated in May 2014.  Therefore, while on remand, VA treatment records from such facility dated from May 2014 to the present should be obtained for consideration in his appeal.  Also, the Veteran should be given another opportunity to identify any outstanding private records.  

Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the October 2009 statement of the case.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his sleep apnea claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records from Dublin VAMC since May 2014.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding treatment records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should offer an opinion as to whether the Veteran's currently diagnosed sleep apnea at least as likely as not (i.e., a 50 percent or greater likelihood) had its onset in, or is otherwise related to his military service.

In providing an opinion, the examiner should specifically consider the lay statements of record, to especially include the buddy statements, which noted that the Veteran was snoring and gasping for air while sleeping in service.  The rationale for any opinion offered should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the October 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


